Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 1 TO THE

FIVE YEAR CREDIT AGREEMENT

Dated as of November 17, 2020

AMENDMENT NO. 1 TO THE FIVE YEAR CREDIT AGREEMENT (this “Amendment”) among AT&T
Inc., a Delaware corporation (the “Company”), the banks, financial institutions
and other institutional lenders parties to the Credit Agreement referred to
below (collectively, the “Lenders”) and CITIBANK, N.A., as administrative agent
(the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Company, the Lenders and the Agent have entered into a Five Year Credit
Agreement dated as of December 11, 2018 (the “Credit Agreement”). Capitalized
terms used but not otherwise defined in this Amendment shall have the same
meanings as specified in the Credit Agreement.

(2) The Company and the Lenders have agreed to amend the Credit Agreement as
hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof subject to the satisfaction of the conditions precedent set
forth in Section 2, hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in Annex I hereto.

SECTION 2. Effectiveness. This Amendment shall become effective as of the date
first above written when, and only when, the Agent shall have received
counterparts of this Amendment executed by the Company and all of the Lenders.
This Amendment is subject to the provisions of Section 9.01 of the Credit
Agreement.

SECTION 3. Representations and Warranties of the Company. The Company represents
and warrants as of the date hereof as follows:

(a) The execution, delivery and performance of this Amendment and the Credit
Agreement, as amended hereby, are within the Company’s corporate powers, have
been duly authorized by all necessary corporate action, and do not contravene
(i) the Company’s charter or by-laws or (ii) except where such contravention
would not reasonably be expected to have a Material Adverse Effect, any law
applicable to the Company or any contractual restriction binding on or affecting
the Company.

(b) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Amendment.

(c) This Amendment has been duly executed and delivered by the Company and the
Credit Agreement, as amended hereby, constitutes the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).



--------------------------------------------------------------------------------

(d) The representations and warranties made by the Company contained in Article
IV of the Credit Agreement are true and correct in all material respects (except
such representations that are qualified by materiality, which shall be correct
in all respects) with the same effect as if made on and as of the date hereof.

(e) No event has occurred and is continuing that constitutes a Default.

SECTION 4. Reference to and Effect on the Credit Agreement and the Notes. (a) On
and after the effectiveness of the amendments contemplated in Section 1, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

(b) The Notes and the Credit Agreement, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

SECTION 5. Costs and Expenses. The Company agrees to pay on demand all
reasonable costs and expenses of the Agent (supported by invoices) in connection
with the preparation, execution, delivery, administration, modification and
amendment of the Credit Agreement and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Agent) in accordance with the terms of Section 9.04
of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment. The words “execution,” “signed,” “signature,” and words of like
import in this Amendment shall be deemed to include electronic signatures or
electronic records, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AT&T INC. By   /s/ Jeston B. Dumas   Name: Jeston B. Dumas   Title: Vice
President and Assistant Treasurer

 

CITIBANK, N.A., as Agent By   /s/ Michael Vondriska   Name: Michael Vondriska  
Title: Vice President



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

 

CITIBANK, N.A. By   /s/ Michael Vondriska   Name: Michael Vondriska   Title:
Vice President



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

 

JPMORGAN CHASE BANK, N.A. By   /s/ Ryan Zimmerman   Name: Ryan Zimmerman  
Title: Vice President



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

 

BANK OF AMERICA, N.A. By   /s/ Marie F. Harrison   Name: Marie F. Harrison  
Title: Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

BARCLAYS BANK PLC

 

By   /s/ Martin Corrigan   Name: Martin Corrigan   Title: Vice President

 



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

DEUTSCHE BANK AG NEW YORK BRANCH

 

By   /s/ Annie Chung   Name: Annie Chung   Title: Director   Annie.chung@db.com
  +1-212-250-6375

 

By   /s/ Ming K. Chu   Name: Ming K. Chu   Title: Director   Ming.k.chu@db.com  
+1-212-250-5451

 



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

MIZUHO BANK, LTD.

 

By   /s/ Tracy Rahn   Name: Tracy Rahn   Title: Executive Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

Bank of China, New York Branch

 

By   /s/ Raymond Qiao   Name: Raymond Qiao   Title: Executive Vice President

 



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

THE BANK OF NOVA SCOTIA

 

By   /s/ Joseph Ward   Name: Joseph Ward   Title: Managing Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

By   /s/ Brian Crowley   Name: Brian Crowley   Title: Managing Director

 

By   /s/ Miriam Trautmann   Name: Miriam Trautmann   Title: Senior Vice
President



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

BNP Paribas

 

By   /s/ Barbara Nash   Name: Barbara Nash   Title: Managing Director

 

By   /s/ Stefano Locatelli   Name: Stefano Locatelli   Title: Vice President



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

COMMERZBANK AG, NEW YORK BRANCH

 

By   /s/ Paolo de Alessandrini   Name: Paolo de Alessandrini   Title: TMT Sector
Head Americas

 

By   /s/ Mathew Ward   Name: Mathew Ward   Title: Head of Syndicated Finance
Americas



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

By   /s/ Judith E. Smith   Name: Judith E. Smith   Title: Authorized Signatory

 

By   /s/ Andrew Griffin   Name: Andrew Griffin   Title: Authorized Signatory

 



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

GOLDMAN SACHS BANK USA

 

By   /s/ Rebecca Kratz   Name: Rebecca Kratz   Title: Authorized Signatory

 



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

 

HSBC BANK USA, NATIONAL ASSOCIATION By   /s/ David Wagstaff   Name: David
Wagstaff   Title: Managing Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

Industrial and Commercial Bank of China Ltd., New York Branch

 

By   /s/ Tony Huang   Name: Tony Huang   Title: Relationship Manager By   /s/
Yuanyuan Peng   Name: Yuanyuan Peng   Title: Relationship Manager



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

MORGAN STANLEY BANK, N.A.

 

By   /s/ Julie Lilienfeld   Name: Julie Lilienfeld   Title: Authorized Signatory



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

MUFG Bank, Ltd.

 

By   /s/ Lilian Kim   Name: Lilian Kim   Title: Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

ROYAL BANK OF CANADA

 

By   /s/ D.W. Scott Johnson   Name: D.W. Scott Johnson   Title: Authorized
Signatory



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

Banco Santander, S.A., New York Branch

 

By   /s/ Pablo Urgoiti   Name: Pablo Urgoiti   Title: Managing Director By   /s/
Rita Walz-Cuccioli   Name: Rita Walz-Cuccioli   Title: Executive Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

Sumitomo Mitsui Banking Corporation

 

By   /s/ Jun Ashley   Name: Jun Ashley   Title: Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

SOCIETE GENERALE

 

By   /s/ Shelley Yu   Name: Shelley Yu   Title: Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

The Toronto-Dominion Bank, New York Branch

 

By   /s/ Maria Macchiaroli   Name: Maria Macchiaroli   Title: Authorized
Signatory



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By   /s/ Monica Trautwein   Name: Monica Trautwein   Title: Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment: THE BANK OF NEW YORK MELLON By   /s/ William
M. Feathers   Name: William M. Feathers   Title: Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment: INTESA SANPAOLO S.P.A. –NEW YORK BRANCH

By   /s/ Glen Binder   Name: Glen Binder   Title: Global Relationship Manager By
  /s/ Alessandro Toigo   Name: Alessandro Toigo   Title: Head of Corporate
Desk    



--------------------------------------------------------------------------------

Consent to the forgoing Amendment: STANDARD CHARTERED BANK By   /s/ James Beck  
Name: James Beck   Title: Associate Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment: TRUIST BANK By   /s/ Justin Lien   Name:
Justin Lien   Title: Director



--------------------------------------------------------------------------------

Consent to the forgoing Amendment: U.S. BANK NATIONAL ASSOCIATION By   /s/
Christi K. Shaw   Name: Christi K. Shaw   Title: Vice President    



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:
Australia and New Zealand Banking Group Limited

By   /s/ Cynthia Dioquino   Name: Cynthia Dioquino   Title: Associate
Director    



--------------------------------------------------------------------------------

Consent to the forgoing Amendment:
Canadian Imperial Bank of Commerce, New York Branch

By   /s/ Farhad Merali   Name: Farhad Merali  
Title: Executive Director, and Head of U.S. Diversified/Industrials



--------------------------------------------------------------------------------

Consent to the forgoing Amendment: Regions Bank By   /s/ Derek Miller   Name:
Derek Miller   Title: Director



--------------------------------------------------------------------------------

SECTION 2.20. Replacement of Lenders

     3231  

SECTION 2.21. Benchmark Replacement Setting

     32  

ARTICLE III

     33  

SECTION 3.01. Conditions Precedent to Effectiveness

     3340  

SECTION 3.02. Initial Advance to Each Designated Subsidiary

     3441  

SECTION 3.03. Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date.

     3542  

SECTION 3.04. Determinations Under Sections 3.01 and 3.02

     3543  

ARTICLE IV

     36  

SECTION 4.01. Representations and Warranties

     3643  

ARTICLE V

     37  

SECTION 5.01. Affirmative Covenants

     3744  

SECTION 5.02. Negative Covenants

     4047  

SECTION 5.03. Financial Covenant

     4148  

ARTICLE VI

     41  

SECTION 6.01. Events of Default

     4148  

ARTICLE VII

     43  

SECTION 7.01. Unconditional Guaranty

     4350  

SECTION 7.02. Guaranty Absolute

     4451  

SECTION 7.03. Waivers and Acknowledgments

     4552  

SECTION 7.04. Subrogation

     4552  

SECTION 7.05. Subordination

     4653  

SECTION 7.06. Continuing Guaranty; Assignments

     4754  

ARTICLE VIII

     47  

SECTION 8.01. Authorization and Authority

     4754  

 

2



--------------------------------------------------------------------------------

SECTION 8.02. Agent Individually

     4754  

SECTION 8.03. Duties of Agent; Exculpatory Provisions

     4754  

SECTION 8.04. Reliance by Agent

     4855  

SECTION 8.05. Delegation of Duties

     4956  

SECTION 8.06. Resignation of Agent

     4956  

SECTION 8.07. Non-Reliance on Agent, Arrangers and Other Lenders

     4956  

SECTION 8.08. Indemnification

     5056  

SECTION 8.09. Other Agents.

     5057  

SECTION 8.10. Certain ERISA Matters.

     5057  

ARTICLE IX

     51  

SECTION 9.01. Amendments, Etc.

     5158  

SECTION 9.02. Notices; Effectiveness; Electronic Communication.

     5259  

SECTION 9.03. No Waiver; Remedies

     5360  

SECTION 9.04. Costs and Expenses

     5360  

SECTION 9.05. Binding Effect

     5562  

SECTION 9.06. Assignments and Participations

     5562  

SECTION 9.07. Confidentiality

     5966  

SECTION 9.08. Designated Subsidiaries

     5966  

SECTION 9.09. Governing Law

     6067  

SECTION 9.10. Jurisdiction, Etc.

     6067  

SECTION 9.11. Judgment

     6168  

SECTION 9.12. Substitution of Currency

     6268  

SECTION 9.13. Severability

     6268  

SECTION 9.14. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions

     6269  

 

3



--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT

Dated as of December 11, 2018 (this “Agreement”)

AT&T INC., a Delaware corporation (the “Company”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, and CITIBANK, N.A. (“Citibank”), as administrative
agent (in such capacity, the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“2020 Credit Agreement” means the Amended and Restated Credit Agreement dated
November 17, 2020, among the Company, the lenders parties thereto and Citibank,
as administrative agent, as such agreement may be amended, supplemented or
otherwise modified hereafter from time to time.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 15% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise;
provided, however, that with respect to the Agent or any Lender, the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) of a Person means the possession, direct or indirect, of the
power to vote 5% or more of the Voting Stock of such Person.

“Agent” has the meaning specified in the preamble hereto.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 388
Greenwich Street, New York, New York 10013, Account No. 36852248, Attention:
Bank Loan Syndications, (b) in the case of Advances denominated in any Committed
Currency, the account of the Agent designated in writing from time to time by
the Agent to the Borrowers and the Lenders for such services or related
businesses may be transferred following the date hereof), Mizuho Bank, Ltd. and
Deutsche Bank Securities Inc.

 

1



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.17(d). “Assumption
Agreement” has the meaning specified in Section 2.17(d)(ii).

“Audited Financial Statements” means the Consolidated balance sheet of the
Company and its Subsidiaries as at December 31, 2017, and the related
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the fiscal year then ended.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) 1⁄2 of one percent per annum above the Federal Funds Rate; and

(c) the ICE Benchmark Administration Limited Settlement Rate (or the successor
thereto if ICE Benchmark Administration Limited is no longer making such a rate
available) applicable to Dollars for a period of one month (“One Month LIBOR”)
plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on the applicable Bloomberg screen (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day);
provided that if One Month LIBOR shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

“Confidential Information” means information that is furnished to the Agent or
any Lender by or on behalf of any Borrower, but does not include any such
information that is or becomes generally available to the public (other than as
a result of a violation of this Agreement).

“Consenting Lender” has the meaning specified in Section 2.18(b). “Consolidated”
refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any Person for any period, Consolidated Net
Income of such Person for such period adjusted to exclude the effects of
(a) gains or losses from discontinued operations, (b) any extraordinary or other
non-recurring non-cash gains or losses (including non-cash restructuring
charges), (c) accounting changes including any changes to Accounting Standards
Codification 715 (or any subsequently adopted standards relating to pension and
postretirement benefits) adopted by the Financial Accounting Standards Board
after the date hereof, (d) interest expense, (e) income tax expense or benefit,
(f) depreciation, amortization and other non-cash charges (including actuarial
gains or losses from pension and postretirement plans), (g) interest income,
(h) equity income and losses, and (i) other non- operating income or expense.
For the purpose of calculating Consolidated EBITDA for any Person for any
period, if during such period such Person or any Subsidiary of such Person shall
have made a Material Acquisition or Material Disposition, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect to such
Material Acquisition or Material Disposition as if such Material Acquisition or
Material Disposition occurred on the first day of such period.

“Consolidated Net Income” means, for any Person for any period, the net income
of such Person and its Consolidated Subsidiaries, determined on a Consolidated
basis for such period in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07, 2.08 or,
2.11 or 2.21.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments and (c) all guarantees by such Person of Debt of others.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.19(d), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances, within two Business Days of the
date required to be funded by it hereunder unless such Lender notifies the Agent
and the Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Company or the Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
relates to such Lender’s obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable

 

5



--------------------------------------------------------------------------------

“Eligible Assignee” means any (i) Lender, Affiliate of a Lender or Approved Fund
and (ii) bank, financial institution or other institutional lender that meets
the requirements to be an assignee under Section 9.06(b)(iii), (v) and (vi)
(subject to such consents, if any, as may be required under
Section 9.06(b)(iii)).

“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London at approximately 4:00 P.M. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement, and the “Equivalent” in
any Committed Currency of Dollars means the equivalent in such Committed
Currency of Dollars determined by using the quoted spot rate at which the
Agent’s principal office in London offers to exchange such Committed Currency
for Dollars in London at approximately 4:00 P.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) in the case of each Eurocurrency
Rate Advance denominated in a currency other than Euro, the rate per annum
appearing on the applicable Bloomberg screen as the London interbank offered
rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average of the rate per annum at
which deposits in Dollars or the applicable Committed Currency are offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (Londonand (y) in the case of
each Eurocurrency Rate Advance denominated in Euro, the rate per annum appearing
on the applicable Bloomberg screen as the European Money Markets Institute

 

7



--------------------------------------------------------------------------------

Settlement Rates for deposits in Euro at approximately 10:00 a.m. (Brussels
time) two Business Days beforeprior to the first day of such Interest Period in
an amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
and for a period equalfor a term comparable to such Interest Period by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period; provided that if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement. If the
applicable Bloomberg screen is unavailable, the Eurocurrency Rate for any
Interest Period for each Eurocurrency Rate Advance comprising part of the same
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.07.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.06(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” means that certain $12,000,000,000 Amended and
Restated Credit Agreement dated as of December 11, 2015, among, the Company, the
lenders parties thereto and Citibank, as administrative agent.

“Extension Date” has the meaning specified in Section 2.18(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect on the date hereof, (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York;
provided that if the Federal Funds Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Increase Date” has the meaning specified in Section 2.17(a).

“Increasing Lender” has the meaning specified in Section 2.17(b).

“Indemnified Costs” has the meaning specified in Section 8.08.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information Memorandum” means the information memorandum dated November 2018
used by the Agent in connection with the syndication of the Commitments.

“Initial Lenders” has the meaning specified in the preamble hereto.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two (for currencies other than Euros), three or six months
as the applicable Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

(a) no Borrower may select any Interest Period that ends after any Termination
Date if, after giving effect thereto, the amount of such Borrowing would exceed
the Commitments of Lenders for which a later Termination Date applies;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the

 

9



--------------------------------------------------------------------------------

“Net Debt for Borrowed Money” of any Person means (a) all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person minus (b) the amount by which the sum of (i) 100%
of unrestricted cash and cash equivalents held by the Company and its
Subsidiaries in the United States (it being understood and agreed that any
proceeds of any issuance by the Company of unsecured debt securities, other debt
securities or borrowing of term loans in connection with financing an
acquisition, investment, refinancing or other transaction held or placed into
escrow shall be deemed to be unrestricted for purposes of this definition), and
funds available on demand by the Company and its Subsidiaries in the United
States (including but not limited to time deposits), and (ii) 65% of
unrestricted cash and cash equivalents held by the Company and its Subsidiaries
outside of the United States, exceeds $2,000,000,000 in the aggregate. For the
avoidance of doubt, any cash and cash equivalents held by the Company and its
Subsidiaries outside of the United States shall not be considered “restricted”
solely as a result of the repatriation of such cash and cash equivalents being
subject to any legal limitation or otherwise resulting in adverse tax
consequences to the Company or any of its Subsidiaries.

“Net Tangible Assets” means, at any date, the total assets appearing on the most
recently prepared Consolidated balance sheet of the Company and its Subsidiaries
as of the end of the most recent fiscal quarter of the Company for which such
balance sheet is available, prepared in accordance with GAAP, less (a) all
current liabilities as shown on such balance sheet and (b) the value (net of any
applicable reserves), as shown on such balance sheet of (i) all trade names,
trademarks, licenses, patents, copyrights and goodwill, (ii) organizational
costs and (iii) deferred charges (other than prepaid items such as insurance,
taxes, interest, commissions, rents and similar items and tangible assets being
amortized), as adjusted in good faith by the Company to give pro forma effect to
any Material Acquisition or Material Disposition occurring after the end of such
fiscal quarter.

“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.01 and (ii) has been approved
by the Required Lenders.

“Non-Consenting Lender” has the meaning specified in Section 2.18(b).

“Non-U.S. Lender” has the meaning specified in Section 2.13(f)(i).

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Connection Taxes” means, with respect to any Lender or Agent, taxes
imposed as a result of a present or former connection between such Person and
the jurisdiction imposing such tax (other than connections arising solely from
such Person having executed, delivered, become a party to, performed obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement, or the
Notes or any other documents to be delivered hereunder, or sold or assigned an
interest in any such documents).

 

11



--------------------------------------------------------------------------------

“Protesting Lender” has the meaning specified in Section 9.08(a).

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit enhanced long-term senior unsecured debt issued by the
Company or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P, Moody’s and Fitch shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (b) if none of S&P, Moody’s or
Fitch shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage will be set in accordance with Level 4 under the
definition of “Applicable Margin” or “Applicable Percentage”, as the case may
be; (c) if the ratings established by S&P, Moody’s and Fitch fall within
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the highest rating, unless the lowest of such ratings is more than
one level below the highest of such ratings, in which case the Applicable Margin
and the Applicable Percentage shall be based upon the rating that is one level
above the lowest of such ratings; (d) if any rating established by S&P, Moody’s
or Fitch shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change; and (e) if S&P, Moody’s or Fitch shall change the basis on which ratings
are established, each reference to the Public Debt Rating announced by S&P,
Moody’s or Fitch, as the case may be, shall refer to the then equivalent rating
by S&P, Moody’s or Fitch, as the case may be.

“Quarterly Financial Statements” means the Consolidated balance sheet of the
Company and its Subsidiaries as at September 30, 2018, and the related
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for the nine month period then ended.

“Receivables Securitization” means sales of accounts receivable of the Company
or any of its Subsidiaries in connection with agreements for limited recourse or
non-recourse sales by the Company or such Subsidiary for cash; provided that
(a) any such agreement is of a type and on terms customary for comparable
transactions in the good faith judgment of the Board of Directors of the Company
or such Subsidiary and (b) such agreement does not create any interest in any
asset other than accounts receivable (and property securing or otherwise
supporting accounts receivable), proceeds of the foregoing and accounts into
which such proceeds are paid or held.

“Reference Banks” means Citibank, JPMorgan Chase Bank, N.A. and Mizuho Bank,
Ltd.

“Register” has the meaning specified in Section 9.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Advances, or, if no such principal amount is
then outstanding, Lenders having at least a majority in interest of the
Commitments, provided that (a) if any Lender shall be a Defaulting Lender at
such time, there shall be excluded from the determination of Required Lenders at
such time the Advances or Commitments, as applicable, of such Lender at such
time and (b) if any Lender and its Affiliates shall hold Advances or Commitments
of 15% or more of the then outstanding Advances or Commitments, as applicable,
such excess shall be excluded from the determination of Required Lenders, unless
the Company has consented to such aggregate holdings.

 

13



--------------------------------------------------------------------------------

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.13(a).

“Telco” has the meaning specified in Section 5.02(a)(vi).

“Termination Date” means the earlier of (a) December 11, 2023, subject to the
extension thereof pursuant to Section 2.18, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.04 or 6.01; provided, however,
that (a) the Termination Date of any Lender that is a Non-Consenting Lender to
any requested extension pursuant to Section 2.18 shall be the Termination Date
in effect immediately prior to the applicable Extension Date for all purposes of
this Agreement and (b) if such date is not a Business Day, the Termination Date
shall be the next preceding Business Day.

“Three Year Credit Agreement” means the Amended and Restated Credit Agreement
dated December 11, 2018, among the Company, the lenders parties thereto and
Citibank, as administrative agent, as such agreement may be amended,
supplemented or otherwise modified hereafter from time to time.

 

14



--------------------------------------------------------------------------------

“Threshold Amount” means $1,000,000,000.

“Type” has the meaning specified in the definition of “Advance.”

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms; Interpretive Provisions. All accounting terms
not specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the Audited Financial Statements (“GAAP”); provided that whether a lease
constitutes a capitalfinance lease or an operating lease shall be determined
based on GAAP as in effect on the date hereof (provided that, notwithstanding
any modification or interpretative change thereto after the date hereof
(including withoutthe foregoing, in no event will any lease that would have been
categorized as an operating lease as determined in accordance with GAAP prior to
giving effect to any treatment of leases underthe Accounting Standards
Codification 842 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect), or any modification or
interpretative change to GAAP subsequent to the date hereof, be considered a
finance lease for purposes of this Agreement), and provided further that all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of the Company or any Subsidiary thereof at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Debt in respect of convertible debt

 

15



--------------------------------------------------------------------------------

instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof.

Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

For all purposes under this Agreement, in connection with any division or plan
of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to any Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an aggregate amount (based in
respect of any Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed at any time outstanding such
Lender’s Commitment. Each Borrowing shall be in an amount not less than the
Borrowing Minimum or the Borrowing Multiple in excess thereof and shall consist
of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrowers may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars, (y) 4:00 P.M.
(London time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in any Committed Currency, or (z) 11:00 A.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by any Borrower to the Agent, which shall give to each Lender
prompt notice thereof in writing. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be in writing in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Advance. Each Lender shall,
before 1:00 P.M. (New York City time) on the date of such Borrowing, in the case
of a Borrowing consisting of Advances denominated in Dollars, and before 11:00
A.M. (London time) on the date of such Borrowing, in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed

 

16



--------------------------------------------------------------------------------

Currency, make available for the account of its Applicable Lending Office to the
Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower requesting the Borrowing at
the Agent’s address referred to in Section 9.02 or at the applicable Payment
Office, as the case may be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.07 or, 2.11 or 2.21 and (ii) the Eurocurrency
Rate Advances may not be outstanding as part of more than 12 separate
Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
requesting the Borrowing. In the case of any Borrowing that the related Notice
of Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower requesting such Borrowing shall indemnify each Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
such Borrowing on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of a Borrower, the higher of
(A) the interest rate applicable at the time to Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender, (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender a facility fee on the amount of such Lender’s
Commitment then in effect from the Effective Date in the case of each Initial
Lender and from the effective date specified in the Assumption Agreement or the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Termination Date applicable to such Lender, at a
rate per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing March 31, 2019, and on the Termination Date;

 

17



--------------------------------------------------------------------------------

provided that no Defaulting Lender shall be entitled to receive any facility fee
in respect of its Commitment for any period during which that Lender is a
Defaulting Lender except to the extent allocable to the outstanding principal
amount of Advances funded by such Defaulting Lender (and the Company shall not
be required to pay such fee that otherwise would have been required to have been
paid to that Defaulting Lender).

(b) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.

SECTION 2.04. Optional Termination or Reduction of the Commitments. The Company
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that (i) each partial
reduction shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and (ii) each such reduction shall be
applied to the respective Commitments of the Lenders ratably. Any notice of
termination or reduction delivered by the Company may be conditioned upon the
effectiveness of other transactions, in which case, such notice may be revoked
or its effectiveness deferred by the Company by notice to the Agent if such
condition is not satisfied.

SECTION 2.05. Repayment of Advances. The Borrowers shall repay to the Agent for
the ratable account of each Lender on the Termination Date applicable to such
Lender the aggregate principal amount of the Advances made by such Lender then
outstanding.

SECTION 2.06. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it owing to
each Lender from the date of such Advance until such principal amount shall be
paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

(b) Default Interest. (i) Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent shall, and upon the occurrence
and during the continuance of any other Event of Default, the Agent may, and
upon the request of the Required Lenders shall, require the Borrowers to pay
interest (“Default Interest”) on (A) the unpaid principal amount of each
Advance, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (B) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

 

18



--------------------------------------------------------------------------------

SECTION 2.07. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice (i) to the Company and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (a)(ii) and
(ii) to the Company the rate, if any, furnished by each Reference Bank for the
purpose of determining the interest rate under Section 2.06(a)(ii) (it being
understood that the Agent shall not be required to disclose to any party hereto
(other than the Company) any information regarding any Reference Bank or any
rate provided by such Reference Bank in accordance with the definition of
“Eurocurrency Rate”, including, without limitation, whether a Reference Bank has
provided a rate or the rate provided by any individual Reference Bank). Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (A) each Borrower will, on the last day of the then existing Interest
Period therefor (1) if such Eurocurrency Rate Advances are denominated in
Dollars, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in any
Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist; provided that, if the circumstances set forth in
clause (ii) above are applicable, the applicable Borrower may elect, by notice
to the Agent and the Lenders, to continue such Advances in such Committed
Currency for Interest Periods of not longer than one month, which Advances shall
thereafter bear interest at a rate per annum equal to the Applicable Margin
plus, for each Lender, the cost to such Lender (expressed as a rate per annum)
of funding its Eurocurrency Rate Advances by whatever means it reasonably
determines to be appropriate. Each Lender shall certify its cost of funds for
each Interest Period to the Agent and the Company as soon as practicable (but in
any event not later than ten Business Days after the first day of such Interest
Period).

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances made to it in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent amount of Dollars and
Converted into Base Rate Advances; provided, that the applicable Borrower may
direct the Agent in the applicable Notice of Borrowing to continue Eurocurrency
Rate Advances as successive Interest Periods of the same duration until such
Borrower shall give the Agent written notice at least five Business Days prior
to the end of an Interest Period in the form of Exhibit B-2 that, as of the end
of such Interest Period, the applicable Eurocurrency Rate Advances shall Convert
into Base Rate Advances or shall be continued as Eurocurrency Rate Advances
having an Interest Period as so notified.

 

19



--------------------------------------------------------------------------------

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Borrowing Minimum, such Advances shall
automatically (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency, be exchanged for an Equivalent amount of
Dollars and Converted into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, (A) if such Eurocurrency Rate Advances
are denominated in Dollars, be Converted into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in any Committed Currency, be
exchanged for an Equivalent amount of Dollars and be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.

(f) If the applicable Bloomberg screen is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate for any Eurocurrency Rate Advances,

(i) the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the applicable Borrower or be
automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

(g) Notwithstanding anything to the contrary in this Agreement, if the Agent
determines (which determination shall be conclusive absent manifest error), or
the Required Lenders notify the Agent (with a copy to the Company) that the
Required Lenders have determined, that:

(i) adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate for any requested Interest Period, including, without limitation, because
the Eurocurrency Rate as determined by the first method described in the
definition of “Eurocurrency Rate” is not available or published on a current
basis and such circumstances are unlikely to be temporary; or

(ii) the supervisor for the administrator of LIBOR (as defined below) or a
governmental authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”),

 

20



--------------------------------------------------------------------------------

then, after such determination by the Agent or receipt by the Agent of such
notice, as applicable, the Agent and the Company may amend this Agreement to
replace LIBOR and the Eurocurrency Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) that has been broadly accepted by the syndicated loan
market in the United States in lieu of LIBOR (any such proposed rate, a “LIBOR
Successor Rate”, which rate, if less than zero, shall be deemed to be zero for
purposes of this Agreement), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and, notwithstanding anything to the
contrary in Section 9.01, any such amendment shall become effective at 5:00 p.m.
(New York time) on the tenth Business Day after the Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Agent notice that
such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred, the
obligation of the Lenders to make or maintain Eurocurrency Rate Advances shall
be suspended (to the extent of the affected Eurocurrency Rate Advances or
Interest Periods) and the determination of the Base Rate shall be made without
regard to clause (c) of the definition thereof. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing comprised of,
conversion to or continuation of Eurocurrency Rate Advances (to the extent of
the affected Eurocurrency Rate Advances or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Advances in the amount specified therein.

“LIBOR” means the ICE Benchmark Settlement Rate, as published by Bloomberg (or,
if unavailable for any reason by Bloomberg, then by reference to another
commercially available source providing quotations of the ICE Benchmark
Settlement Rate, such as Reuters) for deposits in the applicable currency.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent in consultation with the Company, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Agent in a manner substantially consistent with market practice (or, if
the Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Agent determines in consultation with the Company).

SECTION 2.08. Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and, 2.11 and 2.21,
Convert all Advances made to such Borrower denominated in Dollars of one Type
comprising the same Borrowing into Advances denominated in Dollars of the other
Type; provided, however, that any Conversion of Eurocurrency Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Dollar denominated Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Borrower giving such
notice.

 

21



--------------------------------------------------------------------------------

SECTION 2.09. Prepayments of Advances. (a) Optional. Any Borrower may at any
time or from time to time voluntarily prepay Advances in whole or in part
without premium or penalty (except as may be required by Section 9.04(c)), upon
notice to the Agent at least two Business Days’ prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than 11:00
A.M. (New York City time) on the date of such prepayment, in the case of Base
Rate Advances, stating the proposed date and aggregate principal amount of the
prepayment; provided, however, that (x) each partial prepayment shall be in an
aggregate principal amount of the Borrowing Minimum or a Borrowing Multiple in
excess thereof and (y) in the event of any such prepayment of a Eurocurrency
Rate Advance, such Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(c). Any notice of prepayment delivered
by the Company may be conditioned upon the effectiveness of other transactions,
in which case, such notice may be revoked or its effectiveness deferred by the
Company by notice to the Agent if such condition is not satisfied. On the
prepayment date, the applicable Borrower shall prepay the principal amount
specified in the notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid.

(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, as of
the most recent interest payment date, the sum of (A) the aggregate principal
amount of all Advances denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies then outstanding exceeds 105% of the
aggregate Commitments on such date, the Borrowers shall, as soon as practicable
and in any event within two Business Days after receipt of such notice, subject
to the proviso to this sentence set forth below, prepay the outstanding
principal amount of any Advances in an aggregate amount sufficient to reduce
such sum to an amount not to exceed 100% of the aggregate Commitments on such
date, together with any interest accrued to the date of such prepayment on the
aggregate principal amount of Advances prepaid; provided that if the aggregate
principal amount of Base Rate Advances outstanding at the time of such required
prepayment is less than the amount of such required prepayment, the portion of
such required prepayment in excess of the aggregate principal amount of Base
Rate Advances then outstanding shall be deferred until the last day of the next
maturing Interest Period of the outstanding Eurocurrency Rate Advances, in an
aggregate amount equal to the excess of such required prepayment. The Agent
shall give prompt notice of any prepayment required under this Section 2.09(b)
to the Company and the Lenders, and shall provide prompt notice to Company of
any such notice of required prepayment received by it from any Lender.

(ii) Each prepayment made pursuant to this Section 2.09(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, any
additional amounts which the applicable Borrower shall be obligated to reimburse
to the Lenders in respect thereof pursuant to Section 9.04(b).

(iii) The Agent shall calculate on the date of each Notice of Borrowing and on
each interest payment date the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus (B) the Equivalent in Dollars (determined
on the third Business Day prior to such interest payment date) of the aggregate
principal amount of all Eurocurrency Rate Advances denominated in Committed
Currencies and shall give prompt notice (and in any event no later than thirty
days) of any prepayment required under this Section 2.09(b) to the Company and
the Lenders.

 

22



--------------------------------------------------------------------------------

such Borrower shall promptly execute and deliver to such Lender a Note payable
to the order of such Lender in a principal amount up to the Commitment of such
Lender. Each Lender that receives a Note pursuant to this Section 2.15 agrees
that, upon the earlier of the termination or expiration of this Agreement, such
Lender will return such Note to the Company.

(b) The Register maintained by the Agent pursuant to Section 9.06(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from each Borrower hereunder
and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of such Borrower and its Subsidiaries.

SECTION 2.17. Increase in the Aggregate Commitments. (a) The Company may, not
more than once in any calendar year prior to the Termination Date, by notice to
the Agent, request that the aggregate amount of the Commitment be increased by
an integral multiple of $25,000,000 (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the “Increase Date”), as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Commitments hereunder plus the “Commitments” under the
Three Year2020 Credit Agreement, or any agreement extending or replacing the
Three Year2020 Credit Agreement, at any time exceed $17,000,000,000 and (ii) on
the date of any request by the Company for a Commitment Increase and on the
related Increase Date, the conditions set forth in Section 3.03 shall be
satisfied.

(b) The Agent shall promptly notify the Lenders of a request for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders wishing to participate in the Commitment Increase must commit to an
increase in the amount of their respective Commitments (the “Commitment Date”).
Each Lender that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Agent on or prior to the Commitment Date of the amount by which it is
willing to increase its Commitment. Any Lender that does not so respond by the
Commitment Date will be deemed to have declined to participate in the requested
Commitment Increase. If the Lenders notify the Agent that they are willing to
increase the amount of their respective Commitments by an aggregate amount that
exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein based on the ratio of the amount by which each lender is willing to
participate in the requested Commitment Increase on the Commitment Date to the
aggregate amount by

 

29



--------------------------------------------------------------------------------

other Lenders for the account of their respective Applicable Lending Offices in
an amount to each other Lender such that the aggregate amount of the outstanding
Advances owing to each Lender after giving effect to such distribution equals
such Lender’s ratable portion of the Borrowings then outstanding (calculated
based on its Commitment as a percentage of the aggregate Commitments outstanding
after giving effect to the relevant Commitment Increase).

SECTION 2.18. Extension of Termination Date. (a) The Company, by written notice
to the Agent at least 45 days prior to any Extension Date (as defined below),
may request an extension of the Termination Date in effect at such time by one
year from its then scheduled expiration. The Company may make any such request
up to two times but not more than once in any calendar year, provided that the
first Extension Date shall not be earlier than the first anniversary of the
Effective Date. The Agent shall promptly notify each Lender of such request, and
each Lender shall in turn, in its sole discretion, no later than 35 days prior
to the applicable Extension Date, notify the Company and the Agent in writing as
to whether such Lender will consent to such extension. If any Lender shall fail
to notify the Agent and the Company in writing of its consent to any such
request for extension of the Termination Date at least 35 days prior to the
applicable Extension Date, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request. The Agent shall notify the Company not
later than 30 days prior to the applicable Extension Date of the decision of the
Lenders regarding such request for an extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.18, the Termination Date in effect at such time
shall, effective as at the date specified in the applicable extension request
(the “Extension Date”), be extended for one year; provided that on each
Extension Date the applicable conditions set forth in Section 3.03 shall be
satisfied. If less than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.18, the applicable
Termination Date in effect at such time shall, effective as at the applicable
Extension Date and subject to subsection (d) of this Section 2.18, be extended
as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non-Consenting Lender”). To the
extent that the applicable Termination Date is not extended as to any Lender
pursuant to this Section 2.18 and the Commitment of such Lender is not assumed
in accordance with subsection (c) of this Section 2.18 on or prior to the
applicable Extension Date, the Commitment of such Non-Consenting Lender shall
automatically terminate in whole on such unextended Termination Date without any
further notice or other action by any Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.10, 2.13 and
9.04, and its obligations under Section 8.08, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Company for any requested extension of the Termination Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.18, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 25 days prior to the applicable
Extension Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Company and the Agent. If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Company may arrange for one or more Consenting Lenders or other
Eligible Assignees as Assuming Lenders to assume, effective as of the Extension
Date, any Non-Consenting Lender’s Commitment and all of the obligations of such
Non-

 

31



--------------------------------------------------------------------------------

then the Company may, at its sole expense and effort and so long as no Default
is continuing, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.06), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(i) the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.06;

(ii) such assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts then payable to it hereunder (including any amounts under
Section 9.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments
after the date of such assignment;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a Non-
Approving Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 2.21. Benchmark Replacement Setting.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein, if a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date have occurred prior to the Reference Time in
respect of any setting of the then-current Benchmark, then (x) if a Benchmark
Replacement is determined in accordance with clause (1) or (2) of the definition
of “Benchmark Replacement” for such Benchmark Replacement Date, such Benchmark
Replacement will replace such Benchmark for all purposes hereunder in respect of
such Benchmark setting and subsequent Benchmark settings without any amendment
to, or further action or consent of any other party to, this Agreement and
(y) if a Benchmark Replacement is determined in accordance with clause (3) of
the definition of “Benchmark Replacement” for such Benchmark Replacement Date,
such Benchmark Replacement will replace such Benchmark for all purposes
hereunder in respect of any Benchmark setting at or after 5:00 p.m. (New York
City time) on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Lenders without any amendment to, or
further action or consent of any other party to, this Agreement so long as the
Agent has not received, by such time, written notice of objection to such
Benchmark Replacement from Lenders comprising the Required Lenders.

 

34



--------------------------------------------------------------------------------

Solely with respect to Advances denominated in Dollars, if (i) a Benchmark
Replacement Date has occurred and the applicable Benchmark Replacement on such
Benchmark Replacement Date is a Benchmark Replacement other than the sum of:
(a) Term SOFR and (b) the related Benchmark Replacement Adjustment,
(ii) subsequently, the Relevant Governmental Body recommends for use a
forward-looking term rate based on SOFR and the Company requests that the Agent
review the administrative feasibility of such recommended forward-looking term
rate for purposes of this Agreement and (iii) following such request from the
Company, the Agent determines (in its sole discretion) that such forward looking
term rate is administratively feasible for the Agent, then the Agent may (in its
sole discretion) provide the Borrowers and Lenders with written notice that from
and after a date identified in such notice: (i) a Benchmark Replacement Date
shall be deemed to have occurred, and the Benchmark Replacement on such
Benchmark Replacement Date shall be deemed to be a Benchmark Replacement
determined in accordance with clause (1) of the definition of “Benchmark
Replacement” under this Section 2.21; provided, however, that if upon such
Benchmark Replacement Date the Benchmark Replacement Adjustment is unable to be
determined in accordance with clause (1) of the definition of “Benchmark
Replacement” and the corresponding definition of “Benchmark Replacement
Adjustment”, then the Benchmark Replacement Adjustment in effect immediately
prior to such new Benchmark Replacement Date shall be utilized for purposes of
this Benchmark Replacement (for avoidance of doubt, for purposes of this
proviso, such Benchmark Replacement Adjustment shall be the Benchmark
Replacement Adjustment which was established in accordance with the definition
of “Benchmark Replacement Adjustment” on the date determined in accordance with
clauses (1) or (2), as applicable, of the definition of “Benchmark Replacement
Date” hereunder) and (ii) such forward looking term rate shall be deemed to be
the forward looking term rate referenced in the definition of “Term SOFR” for
all purposes hereunder in respect of any Benchmark setting and any subsequent
Benchmark settings, without any amendment to, or further action or consent of
any other party to, this Agreement. For the avoidance of doubt, if the
circumstances described in the immediately preceding sentence shall occur, all
applicable provisions set forth in this Section 2.21 shall apply with respect to
such election of the Agent as completely as if such forward-looking term rate
was initially determined in accordance with clause (1) of the definition of
“Benchmark Replacement”, including, without limitation, the provisions set forth
in clauses (b) and (f) of this Section 2.21.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Borrowers and the Lenders of (i) any Benchmark Replacement Date and
the related Benchmark Replacement, (ii) the effectiveness of any Benchmark
Replacement Conforming Changes, (iii) the removal or reinstatement of any tenor
of a Benchmark pursuant to clause (d) below and (iv) the commencement of any
Benchmark Unavailability Period. For the avoidance of doubt, any notice required
to be delivered by the Agent as set forth in this Section 2.21 may be provided,
at the option of the Agent (in its sole discretion), in one or more notices and
may be delivered together with, or as part of any amendment which implements any
Benchmark Replacement or Benchmark Conforming Changes. Any determination,
decision or election that may be made by the Agent or, if applicable, any Lender
(or group of Lenders) pursuant to this Section 2.21, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action or any selection, will be conclusive and binding
absent manifest error and may be made in its or their sole discretion and
without consent from any other party to this Agreement, except, in each case, as
expressly required pursuant to this Section 2.21.

 

35



--------------------------------------------------------------------------------

(d) Unavailability of Tenor of Benchmark. Notwithstanding anything to the
contrary herein, at any time (including in connection with the implementation of
a Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBOR) and either (A) any tenor for such Benchmark is
not displayed on a screen or other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion or
(B) the regulatory supervisor for the administrator of such Benchmark has
provided a public statement or publication of information announcing that any
tenor for such Benchmark is or will be no longer representative, then the Agent
may modify the definition of “Interest Period” for any Benchmark settings at or
after such time to remove such unavailable or non-representative tenor and
(ii) if a tenor that was removed pursuant to clause (i) above either (A) is
subsequently displayed on a screen or information service for a Benchmark
(including a Benchmark Replacement) or (B) is not, or is no longer, subject to
an announcement that it is or will no longer be representative for a Benchmark
(including a Benchmark Replacement), then the Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

(e) Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrowers may revoke
any request for a Borrowing of, conversion to or continuation of Eurocurrency
Rate Advances to be made, converted or continued during any Benchmark
Unavailability Period and, failing that (i) for each Eurocurrency Rate Advance
denominated in Dollars, the Borrowers will be deemed to have converted any such
request into a request for a Borrowing of or conversion to Base Rate Advances
and (ii) for each Eurocurrency Rate Advance denominated in any Committed
Currency, the Borrowers will be deemed to have requested a Borrowing of or
conversion to Base Rate Advances in an amount equal to the Equivalent thereof in
Dollars. During any Benchmark Unavailability Period or at any time that a tenor
for the then-current Benchmark is not an Available Tenor, the component of the
Base Rate based upon the then-current Benchmark or such tenor for such
Benchmark, as applicable, will not be used in any determination of the Base
Rate. Furthermore, if any Eurocurrency Rate Advance in any Agreed Currency is
outstanding on the date of the Borrowers’ receipt of notice of the commencement
of a Benchmark Unavailability Period with respect to a Relevant Rate applicable
to such Eurocurrency Rate Advance, then (i) if such Eurocurrency Rate Advance is
denominated in Dollars, then on the last day of the Interest Period applicable
to such Advance (or the next succeeding Business Day if such day is not a
Business Day), such Advance shall be converted by the Agent to, and shall
constitute, a Base Rate Advance on such day or (ii) if such Eurocurrency Rate
Advance is denominated in any Committed Currency, then such Advance shall, on
the last day of the Interest Period applicable to such Advance (or the next
succeeding Business Day if such day is not a Business Day), at the applicable
Borrower’s election prior to such day, (A) be prepaid by such Borrower on such
day or (B) be exchanged into the Equivalent amount thereof in Dollars and
converted by the Agent to, and shall constitute, a Base Rate Advance on such day
(it being understood and agreed that if such Borrower does not so prepay such
Advance on such day by 12:00 noon, New York City time, the Agent is authorized
to effect such exchange and conversion of such Eurocurrency Rate Advance into a
Base Rate Advance).

(f) Disclaimer. The Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to (i) the administration, submission
or any other matter related to the London interbank offered rate or other rates
in the definition of “Eurocurrency Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof (including, without
limitation any Benchmark Replacement implemented hereunder), (ii) the
composition or characteristics of any such Benchmark Replacement, including
whether it is similar to, or produces the same value or economic equivalence to
LIBOR (or any other Benchmark) or have the same volume or liquidity as did LIBOR
(or any other Benchmark), (iii) any actions or use of its discretion or other
decisions or determinations made with respect to any matters covered by this
Section 2.21 including, without limitation, whether or not a Benchmark
Transition Event has occurred, the removal or lack thereof of unavailable or
non- representative tenors, the implementation or lack thereof of any Benchmark
Replacement Conforming Changes, the delivery or non-delivery of any notices
required by clause (c) above or otherwise in accordance herewith, and (iv) the
effect of any of the foregoing provisions of this Section 2.21.

 

36



--------------------------------------------------------------------------------

(g) Certain Defined Terms. As used in this Section 2.21:

“Agreed Currency” means Dollars or any Committed Currency.

“Available Tenor” means, as of any date of determination and with respect to the
then- current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (d) o f this Section 2.21.

“Benchmark” means, initially, the Relevant Rate; provided that if a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date have occurred with respect to such Relevant Rate or
the then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has replaced such
prior benchmark rate pursuant to clause (a) of this Section 2.21.

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Agent for the
applicable Benchmark Replacement Date; provided that, in the case of any Advance
denominated in a Committed Currency, “Benchmark Replacement” shall mean the
alternative set forth in clause (3) below:

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Agent and the Company as the replacement for the then-current Benchmark for the
applicable Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a replacement benchmark rate or the mechanism for determining
such a rate by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a benchmark rate as a
replacement for the then-current Benchmark for syndicated credit facilities
denominated in the applicable Agreed Currency at such time and (b) the related
Benchmark Replacement Adjustment.

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion.

If the Benchmark Replacement as determined pursuant to clause (1), (2) or
(3) above would be less than the Floor, the Benchmark Replacement will be deemed
to be the Floor for the purposes of this Agreement.

 

37



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Agent: (a) the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) as of the Reference Time such Benchmark Replacement is first set for
such Interest Period that has been selected or recommended by the Relevant
Governmental Body for the replacement of such Benchmark with the applicable
Unadjusted Benchmark Replacement for the applicable Corresponding Tenor; (b) the
spread adjustment (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that would apply to the fallback rate for a derivative transaction referencing
the ISDA Definitions to be effective upon an index cessation event with respect
to such Benchmark for the applicable Corresponding Tenor; and

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Agent and the Company for the applicable Corresponding Tenor
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body on the applicable Benchmark
Replacement Date or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of such Benchmark with the applicable
Unadjusted Benchmark Replacement for syndicated credit facilities denominated in
the applicable Agreed Currency at such time.

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Agent in its reasonable
discretion.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Business Day,” the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, the formula for calculating any successor
rates identified pursuant to the definition of “Benchmark Replacement”, the
formula, methodology or convention for applying the successor Floor to the
successor Benchmark Replacement and other technical, administrative or
operational matters) that the Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Agent determines that
no market practice for the administration of such Benchmark Replacement exists,
in such other manner of administration as the Agent decides is reasonably
necessary in connection with the administration of this Agreement).

 

38



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or

(3) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Agent has not received, by 5:00 p.m. (New York City time) on the
fifth (5th) Business Day after the date notice of such Early Opt-in Election is
provided to the Lenders, written notice of objection to such Early Opt-in
Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Transition Event” means, with respect to any Benchmark, the
occurrence of one or more of the following events with respect to the
then-current Benchmark:

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Relevant Governmental Body, an insolvency
official with jurisdiction over the administrator for such Benchmark (or such
component), a resolution authority with jurisdiction over the administrator for
such Benchmark (or such component) or a court or an entity with similar
insolvency or resolution authority over the administrator for such Benchmark (or
such component), which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component thereof) permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or

 

39



--------------------------------------------------------------------------------

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period” means, with respect to any Benchmark, the
period (if any) (x) beginning at the time that a Benchmark Replacement Date
pursuant to clauses (1) or (2) of that definition has occurred if, at such time,
no Benchmark Replacement has replaced the then- current Benchmark for all
purposes hereunder in accordance with this Section 2.21 and (y) ending at the
time that a Benchmark Replacement has replaced the then-current Benchmark for
all purposes hereunder in accordance with this Section 2.21.

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Agent in accordance
with the conventions for this rate selected or recommended by the Relevant
Governmental Body for determining “Daily Simple SOFR” for syndicated business
loans; provided, that if the Agent decides that any such convention is not
administratively feasible for the Agent, then the Agent may establish another
convention in its reasonable discretion.

“Early Opt-in Election” means:

(a) in the case of Advances denominated in Dollars, the occurrence of the
following on or after December 31, 2020:

(1) a notification by the Agent to (or the request by the Company to the Agent
to notify) each of the other parties hereto that at least five currently
outstanding Dollar-denominated syndicated credit facilities in the U.S.
syndicated loan market at such time contain (as a result of amendment or as
originally executed) a SOFR-based rate (including SOFR, a term SOFR or any other
rate based upon SOFR) as a benchmark rate (and such syndicated credit facilities
are identified in such notice and are publicly available for review), and

(2) the joint election by the Agent and the Company to trigger a fallback from
LIBOR and the provision by the Agent of written notice of such election to the
Lenders; and

 

40



--------------------------------------------------------------------------------

(b) in the case of Advances denominated in any Committed Currency, the
occurrence of the following on or after December 31, 2020:

(1) a notification by the Agent to (or the request by the Company to the Agent
to notify) each of the other parties hereto that at least five currently
outstanding syndicated credit facilities denominated in such Committed Currency
in the U.S. syndicated loan market at such time contain (as a result of
amendment or as originally executed) a new benchmark interest rate to replace
the Relevant Rate (and such syndicated credit facilities are identified in such
notice and are publicly available for review) and

(2) the joint election by the Agent and the Company to declare that an Early
Opt-in Election has occurred and the provision by the Agent of written notice of
such election to the Lenders.

“EURIBOR” means the European Money Markets Institute Settlement Rate, as
published by Bloomberg (or, if unavailable for any reason by Bloomberg, then by
reference to another commercially available source providing quotations of the
European Money Markets Institute Settlement Rate, such as Reuters) for deposits
in Euro.

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to the Eurocurrency Rate.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

“LIBOR” means the ICE Benchmark Settlement Rate, as published by Bloomberg (or,
if unavailable for any reason by Bloomberg, then by reference to another
commercially available source providing quotations of the ICE Benchmark
Settlement Rate, such as Reuters) for deposits in the applicable currency.

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is LIBOR as determined in respect of Advances denominated
in Dollars, 11:00 a.m. (London time) on the day that is two London banking days
preceding the date of such setting, and (2) if such Benchmark is not LIBOR as
determined in respect of Advances denominated in Dollars, the time determined by
the Agent in its reasonable discretion.

“Relevant Governmental Body” means (a) with respect to a Benchmark Replacement
in respect of Advances denominated in Dollars, the Board of Governors of the
Federal Reserve System or the Federal Reserve Bank of New York, or a committee
officially endorsed or convened by the Board of Governors of the Federal Reserve
System or the Federal Reserve Bank of New York, or any successor thereto and
(b) with respect to a Benchmark Replacement in respect of Advances denominated
in any Committed Currency, (i) the central bank for the currency in which such
Benchmark Replacement is denominated or any central bank or other supervisor
which is responsible for supervising either (A) such Benchmark Replacement or
(B) the administrator of such Benchmark Replacement or (ii) any working group or
committee officially endorsed or convened by (A) the central bank for the
currency in which such Benchmark Replacement is denominated, (B) any central
bank or other supervisor that is responsible for supervising either (1) such
Benchmark Replacement or (2) the administrator of such Benchmark Replacement,
(C) a group of those central banks or other supervisors or (D) the Financial
Stability Board or any part thereof.

 

41



--------------------------------------------------------------------------------

“Relevant Rate” means, with respect to any Eurocurrency Rate Advance denominated
in an Agreed Currency other than Euro, LIBOR with respect to such Agreed
Currency and, with respect to any Eurocurrency Rate Advance denominated in Euro,
EURIBOR.

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.

“SOFR Administrator” means the Federal Reserve Bank of New York (or a successor
administrator of the secured overnight financing rate).

“SOFR Administrator’s Website” means the website of the Federal Reserve Bank of
New York, currently at http://www.newyorkfed.org, or any successor source for
the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a) Except as disclosed in filings with the Securities and Exchange Commission
prior to the date hereof, there shall have occurred no Material Adverse Change
since December 31, 2017.

(b) Except as disclosed in filings with the Securities and Exchange Commission
prior to the date hereof, there shall exist no action, suit, investigation,
litigation or proceeding affecting the Company or any of its Subsidiaries
pending or, to the knowledge of the Company, threatened before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the borrowing contemplated
hereunder.

(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

 

42



--------------------------------------------------------------------------------

(ii) At least five (5) days prior to the Effective Date, if the Company
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification in relation to the Company.

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date:

(a) The Notes of such Designated Subsidiary to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.15.

(b) Certified copies of the resolutions or other evidence of authority of the
Board of Directors of such Designated Subsidiary (with a certified English
translation if the original thereof is not in English) approving this Agreement
and the Notes to be delivered by it, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

(c) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign its Designation Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.

(d) A Designation Agreement duly executed by such Designated Subsidiary and the
Company.

(e) A customary opinion of in-house counsel for such Designated Subsidiary
substantially in the form of Exhibit D hereto, and as to such other matters as
any Lender through the Agent may reasonably request.

(g) Such other approvals, opinions or documents as any Lender through the Agent
may reasonably request including, without limitation, information and documents
required by governmental authorities in respect of “know your customer” or
similar identification procedures (including, without limitation, delivery of a
Beneficial Ownership Certification, if applicable).

SECTION 3.03. Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date. The obligation of each Lender to make an Advance on the occasion
of each Borrowing, each Commitment Increase and each extension of Commitments
pursuant to Section 2.18 shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing, the
applicable Increase Date or the applicable Extension Date (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, the request for Commitment Increase or request of Commitment
extension and the acceptance of the proceeds of such Borrowing shall constitute
a representation and warranty by the Company that on the date of such Borrowing,
such Increase Date or such Extension Date such statements are true):

(i) the representations and warranties of the Company contained in Section 4.01
(except, in the case of each any Borrowing, the representations set forth in the
last sentence of subsection (e) thereof and in subsection (f)(i) thereof) and,
in the case of any Borrowing made to or on behalf of a Designated Subsidiary, in
the Designation Agreement for such Designated Subsidiary, are correct in all
material respects (except such representations that are qualified by
materiality, which shall be correct in all respects) on and as of such date,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom or from such Commitment Increase or such Extension Date, as
though made on and as of such date, and

 

44



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from such Commitment Increase or such Extension Date or from the
application of the proceeds therefrom, that constitutes a Default; and and
(b) the Agent shall have received such other approvals, opinions or documents as
any Lender through the Agent may reasonably request related to clauses (a)(i) or
(ii) of this Section.

SECTION 3.04. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received written notice from such Lender prior to the date that the
Company, by notice to the Lenders, designates as the proposed Effective Date or
the date of the initial Advance to the applicable Designated Subsidiary,
specifying its objection thereto. The Agent shall promptly notify the Lenders of
the occurrence of the Effective Date and each date of initial Advance to a
Designated Subsidiary.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. The Company represents and
warrants as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization.

(b) The execution, delivery and performance by the Company of this Agreement and
the Notes to be delivered by it, and the borrowing of the Advances hereunder,
are within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Company’s charter or
by-laws or (ii) except where such contravention would not reasonably be expected
to have a Material Adverse Effect, any law applicable to the Company or any
contractual restriction binding on or affecting the Company.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Agreement or the Notes to be delivered by it.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Company.
This Agreement is, and each of the Notes delivered by the Company when delivered
hereunder will be, the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

45



--------------------------------------------------------------------------------

(e) The Audited Financial Statements, accompanied by an opinion of Ernst & Young
LLP, independent public accountants (or other independent public accountants of
national standing), and the Quarterly Financial Statements, duly certified by
the chief financial officer of the Company, copies of which have been furnished
to each Lender, fairly present in all material respects, subject, in the case of
said Quarterly Financial Statements, to year-end audit adjustments, the
Consolidated financial condition of the Company and its Subsidiaries as at such
dates and the Consolidated results of the operations of the Company and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied. Except as
disclosed in filings with the Securities and Exchange Commission prior to the
date hereof, since December 31, 2017, there has been no Material Adverse Change.

(f) There is no pending or, to the knowledge of the Company, threatened action,
suit, investigation, litigation or proceeding affecting the Company or any of
its Subsidiaries before any court, governmental agency or arbitrator that (i) is
not disclosed in a filing by the Company with the Securities and Exchange
Commission and would be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the borrowings contemplated hereunder.

(g) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock. Following application of the proceeds of each Advance, not more than
25 percent of the value of the assets (either of the Company only or of the
Company and its Subsidiaries on a Consolidated basis) that are subject to a
restriction on sale, pledge, or disposal under this Agreement will be
represented by margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).

(h) The Company is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) (i) None of the Company or any of the Company’s Subsidiaries is a Person
that is, or is owned or controlled by Persons that are the subject or target of
any Sanctions; (ii) the Company has implemented and maintains in effect policies
and procedures designed to promote compliance by the Company with
Anti-Corruption Laws, and (iii) the Company and its Subsidiaries are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.

(j) No Borrower is an EEAAffected Financial Institution.

(k) As of the Effective Date, to the knowledge of the Company, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

 

46



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF THE BORROWERS

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Company will:

(a) Compliance with Laws, Etc. Comply, and cause each of itsthe Designated
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with Anti-Corruption
Laws, Sanctions, ERISA and the Patriot Act, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of itsthe
Designated Subsidiaries to pay and discharge, before the same shall become
delinquent, all federal and other material taxes, assessments and governmental
charges or levies imposed upon it or upon its property, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect; provided, however, that neither the Company
nor any of itsthe Designated Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or levy that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

(c) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each other Borrower to preserve and maintain, its corporate existence and its
material rights (charter and statutory) and franchises; provided, however, that
the Company and the other Borrowers may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Company
nor any other Borrower shall be required to preserve any right or franchise if
the Board of Directors of the Company or such other Borrower shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Company or such other Borrower, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Company or
such other Borrower.

(d) Visitation Rights. At any reasonable time and from time to time during
normal business hours, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine the records and books of account of, and
visit the properties of, the Company and any of itsthe Designated Subsidiaries,
and, upon execution of a confidentiality agreement, to discuss the affairs,
finances and accounts of the Company and any of itsthe Designated Subsidiaries
with any of the officers or directors of the Company and with their independent
certified public accountants, provided, however, that examination of the records
and books of account of the Company or any of itsthe Designated Subsidiaries
shall occur only at times when an Advance or Advances shall be outstanding.

(e) Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company in all material respects in accordance with generally
accepted accounting principles in effect from time to time.

(f) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.[Reserved].

 

47



--------------------------------------------------------------------------------

after the sending or filing thereof, copies of all reports that the Company
sends to any of its securityholders, and copies of all reports and registration
statements that the Company files with the Securities and Exchange Commission or
any national securities exchange;

(v) prompt notice of the commencement of all actions and proceedings before any
court, governmental agency or arbitrator affecting the Company or any of its
Subsidiaries of the type described in Section 4.01(f);

(vi) such other information respecting the Company or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request of a
material nature that may reasonably relate to the condition (financial or
otherwise), operations, properties or prospects of the Company or the Company
and its Subsidiaries taken as a whole; and

(vii) promptly following any request therefor, information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation.

Reports and financial statements required to be furnished by the Company
pursuant to clauses (i), (ii) and (iv) of this subsection (h) shall be deemed to
have been furnished on the earlier of (A) the date on which such reports and
financial statements are posted on the Internet at www.sec.gov or (B) the date
on which the Company posts such reports, or reports containing such financial
statements, on its website on the Internet at www.att.com or at such other
website identified by the Company in a notice to the Agent and the Lenders and
that is accessible by the Lenders without charge.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Company will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
or assign any right to receive income, whether now owned or hereafter acquired,
other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any Subsidiary of the Company in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment (including capital leases), or Liens existing on such
property or equipment at the time of its acquisition (other than any such Liens
created in contemplation of such acquisition that were not incurred to finance
the acquisition of such property) or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any properties of any character other than
the real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,

 

49



--------------------------------------------------------------------------------

(iii) the Liens existing on the date hereof and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,

(v) Liens securing Debt incurred by the Company or its Subsidiaries in
connection with a financing or similar transaction based on accounts receivable
(including any Receivables Securitization),

(vi) Liens on assets of a Subsidiary that is a regulated telephone company (a
“Telco”) that, pursuant to the public debt indenture(s) of such Telco, are
created upon the merger or conveyance or sale of all or substantially all of the
assets of such Telco,

(vii) Liens on real property securing Debt and other obligations in an aggregate
principal amount not to exceed $1,000,000,000 at any time outstanding,

(viii) other Liens securing Debt and other obligations in an aggregate principal
amount not to exceed at any time outstanding ten percent of Net Tangible Assets,
and

(ix) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or, directly or indirectly,
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, except in the event that the
Company shall be the continuing or surviving Person following such merger or
consolidation.

(c) Sanctions and Anti-Corruption. Request any Borrowing, nor directly or to its
knowledge indirectly use the proceeds of any Borrowing, or permit any other
Borrower to so request or use the proceeds of any Borrowing, in each case (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (ii) in any manner that would result
in the violation of any Sanctions applicable to the Company or its Subsidiaries
or, to the knowledge of the Company, any other party hereto.

SECTION 5.03. Financial Covenant. The Company will maintain, as of the last day
of each fiscal quarter, a ratio of Net Debt for Borrowed Money to Consolidated
EBITDA of the Company and its Subsidiaries for the four quarters then ended of
not more than 3.5 to 1.

 

50



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Failure to pay any principal of any Advance when the same becomes due and
payable; or failure to pay any interest on any Advance or to make any other
payment of fees or other amounts payable under this Agreement or any Note within
three Business Days after the same becomes due and payable; or

(b) Any representation or warranty made herein or in connection with this
Agreement shall prove to have been incorrect in any material respect when made;
or

(c) (i) The Company shall fail to perform or observe any term, covenant or
agreement applicable to it contained in Sections 5.01(c), (d) or (g), 5.02 or
5.03, or (ii) the Company shall fail to perform or observe any term, covenant or
agreement (other than those referred to in clauses (a) and (c)(i) above)
contained in this Agreement on its part to be performed or observed and such
failure shall remain unremedied for 10 days after written notice thereof shall
have been given to the Company by the Agent or any Lender; or

(d) (i) The Company or any of its Material Subsidiaries (other than Vrio Corp.
or any of its Subsidiaries) shall fail to pay any principal of or premium or
interest on any Debt that is outstanding in a principal or net amount of at
least the Threshold Amount in the aggregate (but excluding Debt outstanding
hereunder) of the Company or such Material Subsidiary (as the case may be), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt (other
than any required prepayment due to illegality or termination of enforceability
of any export credit agency guarantee) and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate the maturity of such Debt; or
(iii) any such Debt shall be declared to be due and payable, or required to be
prepaid or redeemed (other than (x) by a regularly scheduled required prepayment
or redemption or (y) due to illegality or the termination of unenforceability of
any export credit agency guarantee), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; provided, that, (x) the Debt
subject of clause (ii) or (iii) above shall not include Debt of a Person that is
merged into or consolidated with the Company or any Material Subsidiary of the
Company or that becomes a Material Subsidiary of the Company for a period of 90
days after the date that such Debt becomes Debt of the Company or any of its
Material Subsidiaries and (y) clauses (ii) and (iii) above shall not apply to
any prepayment, redemption, repurchase or defeasance required to be made as a
result of the obligor of such Debt making a voluntary notice of prepayment,
voluntary notice of redemption, voluntary notice of repurchase, voluntary notice
of defeasance or taking similar action with comparable effect; or

(e) The Company or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial

 

51



--------------------------------------------------------------------------------

part of its property and, in the case of any such proceeding instituted against
it (but not instituted by it), either such proceeding shall remain undismissed
or unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

(f) Final and non-appealable judgments or orders for the payment of money in
excess of the Threshold Amount in the aggregate shall be rendered against the
Company or any of its Material Subsidiaries, 30 days shall have passed since
such judgment became final and non- appealable and enforcement proceedings shall
have been commenced by any creditor upon such judgment or order; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or

(g) (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Company (or other securities convertible into
such Voting Stock) representing more than 50% of the combined voting power of
all Voting Stock of the Company; or (ii) during any period of 24 consecutive
months, commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Company shall cease for
any reason (other than due to retirement, death or disability) to constitute a
majority of the Board of Directors of the Company (except to the extent that
such individuals were replaced by individuals (x) elected by 66-2/3% of the
members of the Board of Directors of the Company or (y) nominated for election
by a majority of the members of the Board of Directors of the Company and
thereafter elected as directors by the shareholders of the Company); or
(iii) the Company shall cease to own more than 50% of the combined voting power
of all Voting Stock of any Designated Subsidiary; or

(h) The Company or any ERISA Affiliate shall fail to satisfy minimum funding
requirements under Section 412 of the Internal Revenue Code or Section 302 of
ERISA to any Plan, or apply for a waiver of such requirements, and such failure
could reasonably be expected to subject the Company or any of its Subsidiaries
to any liabilities in the aggregate in excess of the Threshold Amount; or

(i) So long as any Subsidiary of the Company is a Designated Subsidiary, any
provision of Article VII shall for any reason cease to be valid and binding on
or enforceable against the Company, or the Company shall so state in writing;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
Advances, all interest thereon and all other amounts payable by the Company and
each Designated Subsidiary under this Agreement to be forthwith due and payable,
whereupon such Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Internal Revenue Code) the assets of any such “employee benefit plan” or
“plan”.

 

52



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) NoExcept as provided in Section 2.21, no
amendment or waiver of any provision of this Agreement or the Notes, nor consent
to any departure by any Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall: (a) waive any of the conditions specified in
Section 3.01 without the written consent of all Lenders, (b)    increase or,
subject to Section 2.18, extend the Commitment of any Lender without the written
consent of such Lender, (c) reduce the principal of, or rate of interest on, the
Advances or any fees or other amounts payable hereunder (other than as a result
of an amendment pursuant to Section 2.21) without the written consent of all
Lenders directly affected thereby, (d) postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder without the written consent of all Lenders directly affected
thereby, (e) change the definition of “Required Lenders”, or the percentage of
the Commitments or of the aggregate unpaid principal amount of the Advances, or
the number of Lenders, that shall be required for the Lenders or any of them to
take any action hereunder without the written consent of all Lenders, (f) add
any currencies to the definition of Committed Currencies without the written
consent of all Lenders directly affected thereby, (g) so long as any Designated
Subsidiary is a Borrower hereunder, release the Company from its obligations
under Section 7.01 without the written consent of all Lenders other than
Defaulting Lenders or (h) amend this Section 9.01 without the written consent of
all Lenders; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Agent under this
Agreement or any Note.

(b) Any term or provision of this Section 9.01 to the contrary notwithstanding,
if the Agent and the Company shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature in any provision of
this Agreement, then the Agent and the Company shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Lenders shall
have received prior written notice thereof and the Agent shall not have
received, within two Business Days of the date of such notice, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.

SECTION 9.02. Notices; Effectiveness; Electronic Communication. (a)    Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i)    if to the Company or any Designated Subsidiary, to the Company at 208 S.
Akard Street, 18th Floor, Dallas, Texas 75202, Attention: Assistant Treasurer
(Facsimile No. (214) 746-2277; Telephone No. (214) 757-4681) with a copy to
Attention: Vice President – Associate General Counsel and Assistant Secretary
(Telephone No.: (214) 757-3344; E-mail: ww0118@att.com);

 

61



--------------------------------------------------------------------------------

(ii)    if to the Agent, to it at 1615 Brett Road, Building #3One Penns Way, OPS
2/2, New Castle, Delaware 19720, Attention of Bank Loan Syndications (Facsimile
No. 646-274- 5080; Email GLAgentOfficeOps@citi.com); and

(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e- mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d) Platform.

(i)    The Company agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).

(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular

 

62



--------------------------------------------------------------------------------

purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Company, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Company’s or the Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Company provides to the Agent
pursuant to this Agreement or the transactions contemplated herein which is
distributed to the Agent any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay within 20 days
of demand all reasonable and documented out-of-pocket costs and expenses of the
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented fees and expenses of Shearman & Sterling
LLP, counsel for the Agent, with respect thereto and with respect to advising
the Agent as to its rights and responsibilities under this Agreement. The
Company further agrees to pay on demand all out-of-pocket costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable and
documented outside counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable and documented fees and expenses of
counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).

(b)    The Company agrees to indemnify and hold harmless the Agent and each
Lender and each of their Related Parties (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable and out of pocket fees and
disbursements of one counsel to such Indemnified Party and its Related Parties)
incurred by or asserted or awarded against any Indemnified Party or such
Indemnified Party’s Related Parties, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence, material breach of its obligations
under this Agreement or willful misconduct of such Indemnified Party or its
Related Parties. In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Company, its directors, equityholders or creditors, an Indemnified Party,
a Related Party or any other Person (except for any disputes among any
Indemnified Party and its Related Parties), whether or not any Indemnified Party
or Related Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Each Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages

 

63



--------------------------------------------------------------------------------

against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.06 as a result of a demand by the Company
pursuant to Section 2.20, or by an Increasing Lender or Assuming Lender in
accordance with Section 2.17(d) other than on the last day of any Interest
Period, such Borrower shall, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.
If the amount of the Committed Currency purchased by any Lender in the case of a
Conversion or exchange of Advances in the case of Section 2.08 or 2.12 exceeds
the sum required to satisfy such Lender’s liability in respect of such Advances,
such Lender agrees to remit to such Borrower such excess.

(d) Each Borrower agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances.

(de) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
2.10, 2.13 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

SECTION 9.05. Binding Effect. (a) Counterparts; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in Article
III, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State

 

64



--------------------------------------------------------------------------------

to the Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source that, to the knowledge of the Agent, such
Lender or such Affiliate, is not in breach of a confidentiality obligation to
the Company. In the case of a disclosure pursuant to clause (ii) above, the
disclosing party agrees, to the extent practicable and permitted by applicable
law, to promptly notify the Company prior to such disclosure and to request
confidential treatment.

(b) Each Borrower agrees to maintain the confidentiality of any information
relating to a rate provided by a Reference Bank, except (i) to its officers,
directors, employees, agents, advisors or affiliates on a “need to know” basis,
(ii) as required by any law, rule or regulation or judicial process, (iii) as
requested or required by any state, federal or foreign authority or examiner or
regulatory authority, (iv) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder and (v) with the consent of the applicable
Reference Bank. In the case of a disclosure pursuant to clause (ii) above, the
disclosing party agrees, to the extent practicable and permitted by applicable
law, to promptly notify the applicable Reference Bank prior to such disclosure
and to request confidential treatment.

(cb) Each of the Lenders hereby notifies each Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of the Company and other information that will allow it to identify
such Borrower in accordance with the Patriot Act.

SECTION 9.08. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than five Business Days’ notice (or
ten Business Days’ notice in the case of any Subsidiary organized under laws of
a jurisdiction outside of the United States), notify the Agent that the Company
intends to designate a Subsidiary as a “Designated Subsidiary” for purposes of
this Agreement. On or after the date that is five Business Days after such
notice (or ten Business Days after such notice in the case of any Subsidiary
organized under laws of a jurisdiction outside of the United States), upon
delivery to the Agent and each Lender of a Designation Agreement duly executed
by the Company and the respective Subsidiary, such Subsidiary shall thereupon
become a “Designated Subsidiary” for all purposes of this Agreement, and, upon
fulfillment of the applicable conditions set forth in Section 3.02 and after
such Designation Agreement is accepted by the Agent, such Subsidiary shall
thereupon become a Designated Subsidiary for all purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.08(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation (including, without limitation, delivery of a Beneficial
Ownership Certification, if applicable) and other evidence as is reasonably
requested by the Agent or any Lender in order for the Agent or such Lender to
carry out and be satisfied it has complied with the requirements of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations (including, without limitation, the Beneficial Ownership
Regulation).

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate or branch of such Lender to act as the Lender
in respect of such Designated Subsidiary.

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Subsidiary, and
in any event no later than

 

69



--------------------------------------------------------------------------------

SECTION 9.13. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 9.13, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
any debtor relief laws, then such provisions shall be deemed to be in effect
only to the extent not so limited.

SECTION 9.14. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under this Agreement, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEAthe
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:(a) the application of any Write-Down and Conversion
Powers by an EEAthe applicable Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an
EEAAffected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

SECTION 9.15. No Fiduciary Duties. The Company acknowledges that the Agent, each
Arranger, each Lender and their respective Affiliates may have economic
interests that conflict with those of the Company, its stockholders and/or its
Affiliates. The Company agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company and its Subsidiaries, on the one hand, and the Agent, the Arrangers
and the Lenders and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Arrangers and the Lenders or their
respective Affiliates and no such duty will be deemed to have arisen in
connection with any such transactions or communications.

 

72



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

NON-NEGOTIABLE PROMISSORY NOTE

 

U.S.$_______________   

Dated:__________, 20_

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a__________ (the
“Borrower”), HEREBY PROMISES TO PAY to the order
of________________________________ (the “Lender”) for the account of its
Applicable Lending Office on the later of the Termination Date and the date
designated pursuant to Section 2.05 of the Credit Agreement (each as defined in
the Credit Agreement referred to below) the principal sum of U.S.$[amount of the
Lender’s Commitment in figures] or, if less, the aggregate principal amount of
the Advances made by the Lender to the Borrower pursuant to the Five Year Credit
Agreement dated as of December 11, 2018 among the Borrower, [AT&T Inc.,] the
Lender and certain other lenders parties thereto and Citibank, N.A., as Agent
for the Lender and such other lenders (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

[NAME OF BORROWER]

By    

Name:  

Title:



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

BORROWING

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

One Penns Way, OPS 2/2

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, [NAME OF BORROWER], a______________ (the “Borrower”), refers to
the Five Year Credit Agreement, dated as of December 11, 2018 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the Borrower, [AT&T Inc.,] certain
Lenders parties thereto and Citibank, N.A., as Agent for said Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Credit Agreement:

(i) The Business Day of the Proposed Borrowing is__________________, 20 .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is [$________________] [for
a Borrowing in a Committed Currency. List currency and amount of Borrowing].

(iv) The proceeds of the Proposed Borrowing shall be funded to account
maintained by the Borrower at_______________ at its office at_______________ ,
Account No.___________________.

[(v) The initial Interest Period for each Eurocurrency Rate Advance made as part
of the Proposed Borrowing is month[s].]

[(vi) The Borrower hereby instructs the Agent that each Eurocurrency Rate
Advance made as part of the Proposed Borrowing shall be continued for successive
month Interest Periods until the Borrower shall give the Agent written notice at
least five Business Days prior to the end of an Interest Period that, as of the
end of such Interest Period, the applicable Eurocurrency Rate Advances shall
Convert into Base Rate Advances or shall be continued as Eurocurrency Rate
Advances having an Interest Period as so notified.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF

CONTINUATION / CONVERSION

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

One Penns Way, OPS 2/2

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, [NAME OF BORROWER], a__________ (the “Borrower”), refers to the
Five Year Credit Agreement, dated as of December 11, 2018 (as amended or
modified from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the Borrower, [AT&T Inc.,] certain
Lenders parties thereto, and Citibank, N.A., as Agent for said Lenders, and
hereby gives you notice, irrevocably, pursuant to Section 2.07(c) of the Credit
Agreement that the undersigned hereby requests that the outstanding Eurocurrency
Rate Advances having an Interest Period ending on_________ , 20_ [be continued
with an Interest Period of_______ month[s]] [[if such Eurocurrency Rate Advances
are denominated in Dollars] Convert to a Base Rate Advance]. [The Borrower
hereby instructs the Agent that such Eurocurrency Rate Advances shall be
continued for successive              month Interest Periods until the Borrower
shall give the Agent written notice at least five Business Days prior to the end
of an Interest Period that, as of the end of such Interest Period, the
applicable Eurocurrency Rate Advances shall Convert into Base Rate Advances or
shall be continued as Eurocurrency Rate Advances having an Interest Period as so
notified.]

 

Very truly yours, [NAME OF BORROWER]

By    

Name:   Title:  